United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Chino Valley, AZ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-1510
Issued: March 13, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 6, 2011 appellant filed a timely appeal from a merit decision of the Office of
Workers’ Compensation Programs (OWCP) dated December 14, 2010 concerning the denial of
his claim.1 Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.

1

Under the Board’s Rules of Procedure, the 180-day time period for determining jurisdiction is computed
beginning on the day following the date of OWCP’s decision. See 20 C.F.R. § 501.3(f)(2). As OWCP’s decision
was issued on December 14, 2010, the 180-day computation begins on December 15, 2010. One hundred and eighty
days from December 15, 2010 was June 13, 2011. Since using June 14, 2011, the date the appeal was received by
the Clerk of the Board, would result in the loss of appeal rights, the date of the postmark is considered the date of
filing. The date of the U.S. Postal Service postmark is June 6, 2011, which renders the appeal timely filed. See 20
C.F.R. § 501.3(f)(1).
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has established that his left shoulder condition is causally
related to the September 5, 2009 employment incident, as alleged.
FACTUAL HISTORY
On September 28, 2009 appellant, then a 49-year-old clerk, filed an occupational disease
claim alleging that on September 5, 2009 he first realized his shoulder injury was due to pulling
tubs apart and throwing flats in the performance of duty.
On October 20, 2009 appellant filed a traumatic injury claim alleging that on
September 5, 2009 he injured his shoulder due to pulling tubs apart and throwing flats.
By letter dated October 15, 2009, OWCP informed appellant that the evidence was
insufficient to support his claim. He was advised as to the medical and factual evidence required
to support his claim and given 30 days to provide the requested evidence.
By decision dated December 3, 2009, OWCP denied the claim on the grounds that fact of
injury was not established.
On February 8, 2010 Peggy Towles, a certified family nurse practitioner, reported left
shoulder tenderness to subacromion palpation and limited range of left shoulder range of motion.
OWCP received a magnetic resonance imaging (MRI) scan of the left shoulder and
February 8, 2010 progress notes. The MRI scan revealed minor acromioclavicular joint
degenerative changes. There was no evidence of either a dislocation or fracture of the left
shoulder. In the February 8, 2010 progress notes, Ms. Towles provided physical findings and
noted an injury date of September 5, 2009. She diagnosed left shoulder pain/arthralagia.
On March 12 and 13, 2010 appellant requested reconsideration.
By decision dated May 19, 2010, OWCP found appellant’s claim was for a traumatic
injury and was not an occupational disease claim. It found that appellant had established the
factual portion of fact of injury, but failed to establish the medical aspect. Thus, OWCP denied
appellant’s traumatic injury claim on the grounds that he failed to establish fact of injury.
In a September 8, 2010 progress note, Dr. Scott Ekdahl, a treating osteopath, noted an
injury date of September 5, 2009 and provided physical findings.3 He diagnosed left shoulder
pain/arthralgia.
On September 23, 2010 appellant requested reconsideration and submitted medical
evidence in support of his request. A September 16, 2010 MRI scan revealed a left shoulder
glenoid labral cartilage tear, mild tendinopathy and mild bicipital tendon thickening and edema

3

The first 1½ pages are copies of the February 8, 2010 progress note from Ms. Towles.

2

at the superior humeral head consistent with tendinitis and possibly minimal intrasubstance
tearing. It also noted a history of a lifting injury occurring on September 5, 2009.
By decision dated December 14, 2010, OWCP modified the denial of appellant’s claim.
It found fact of injury established as the factual aspect was established, but denied the claim on
the grounds that there was no medical evidence establishing a causal relationship between the
diagnosed left shoulder pain/left shoulder pain/arthralgia and the September 5, 2009 employment
injury.
LEGAL PRECEDENT
An employee seeking benefits under FECA4 has the burden of establishing the essential
elements of his claim, including the fact that the individual is an employee of the United States
within the meaning of FECA; that the claim was filed within the applicable time limitation; that
an injury was sustained while in the performance of duty as alleged and that any disability and/or
specific condition for which compensation is claimed are causally related to the employment
injury.5 These are the essential elements of each and every compensation claim regardless of
whether the claim is predicated on a traumatic injury or an occupational disease.6
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty it must first be determined whether a fact of injury has been established.7
First, the employee must submit sufficient evidence to establish that he or she actually
experienced the employment incident at the time, place and in the manner alleged.8 Second, the
employee must submit sufficient evidence, generally only in the form of medical evidence, to
establish that the employment incident caused a personal injury.9
The claimant has the burden of establishing by the weight of reliable, probative and
substantial evidence that the condition for which compensation is sought is causally related to a
specific employment incident or to specific conditions of employment.10 An award of
compensation may not be based on appellant’s belief of causal relationship. Neither the mere
fact that a disease or condition manifests itself during a period of employment nor the belief that
the disease or condition was caused or aggravated by employment factors or incidents is
sufficient to establish a causal relationship.11
4

Supra note 2.

5

C.S., Docket No. 08-1585 (issued March 3, 2009); Bonnie A. Contreras, 57 ECAB 364 (2006).

6

S.P., 59 ECAB 184 (2007); Joe D. Cameron, 41 ECAB 153 (1989).

7

B.F., Docket No. 09-60 (issued March 17, 2009); Bonnie A. Contreras, supra note 5.

8

D.B., 58 ECAB 464 (2007); David Apgar, 57 ECAB 137 (2005).

9

C.B., Docket No. 08-1583 (issued December 9, 2008); D.G., 59 ECAB 734 (2008); Bonnie A. Contreras, supra
note 5.
10

Roma A. Mortenson-Kindschi, 57 ECAB 418 (2006); Katherine J. Friday, 47 ECAB 591 (1996).

11

P.K., Docket No. 08-2551 (issued June 2, 2009); Dennis M. Mascarenas, 49 ECAB 215 (1997).

3

Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence.12 Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is a causal relationship between the employee’s diagnosed condition and the
compensable employment factors.13 The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty,
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.14
ANALYSIS
Appellant alleged that he sustained a shoulder injury while pulling tubs apart and
throwing flats on September 5, 2009. There is no dispute that the evidence supports that the
incident occurred as alleged. The Board finds, however, that the medical evidence is insufficient
to establish that appellant’s left shoulder condition is causally related to the September 5, 2009
work incident. Appellant did not submit a rationalized medical report from a physician
explaining how the September 5, 2009 work incident caused or aggravated his left shoulder
condition.
In a September 8, 2010 progress note, Dr. Ekdahl diagnosed left shoulder pain/arthralgia.
He provided physical findings and noted an injury date of September 5, 2009. This evidence,
however, is insufficient to establish appellant’s claim. Dr. Ekdahl failed to address how the
diagnosed condition was caused or aggravated by the accepted September 5, 2009 employment
incident.15
The remainder of the medical evidence consisting of diagnostic testing and progress notes
is also insufficient to establish appellant’s claim as the evidence fails to address causal
relationship between appellant’s diagnosed condition and the September 5, 2009 work incident.
The Board also notes that appellant submitted medical records from a nurse practitioner. Section
8101(2) of FECA provides, however, that the term physician includes surgeons, podiatrists,
dentists, clinical psychologists, optometrists, chiropractors and osteopathic practitioners within
the scope of their practice as defined by State law.16 Therefore, the reports from Ms. Towles, a
certified family nurse practitioner, do not constitute competent medical evidence and are
insufficient to establish that appellant sustained a shoulder injury causally related to his work
incident on September 5, 2009.
12

Y.J., Docket No. 08-1167 (issued October 7, 2008); A.D., 58 ECAB 149 (2006); D’Wayne Avila, 57 ECAB
642 (2006).
13

J.J., Docket No. 09-27 (issued February 10, 2009); Michael S. Mina, 57 ECAB 379 (2006).

14

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345, 352 (1989).

15

A.F., 59 ECAB 714 (2008); A.D., supra note 12; Ellen L. Noble, 55 ECAB 530 (2004) (medical evidence
which does not offer any opinion regarding the cause of an employee’s condition is of limited probative value on the
issue of causal relationship).
16

5 U.S.C. § 8101(2).

4

OWCP advised appellant of the evidence required to establish his claim; however,
appellant failed to submit such evidence. Appellant did not provide a medical opinion that
sufficiently described or explained how the September 5, 2009 employment incident caused an
injury. He has failed to submit any probative medical evidence establishing that he sustained an
injury in the performance of duty.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant failed to meet his burden of proof to establish that he
sustained a left shoulder injury causally related to his September 5, 2009 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated December 14, 2010 is affirmed.
Issued: March 13, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

